Citation Nr: 1816697	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2017 videoconference hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the May 2012 rating decision found that the Veteran did not experience a stressful event in service, including fear of hostile military or terrorist activity and his service treatment records do not contain complaints, treatment or a diagnosis for this condition.  Additionally, the May 2014 Statement of the Case (SOC) stated that, after the RO requested that the Veteran provide more specific details concerning the relevant stressful event(s), the Veteran did not respond.

Nonetheless, the Veteran has testified that he is currently and regularly being treated for PTSD.  Moreover, at the June 2017 Board hearing, after noting that the Veteran has not yet undergone a VA examination, the Veteran's representative, on his behalf, stated "[w]e're hoping that we can get an exam."  The Board accepts this as a request for a VA examination and, as there appear to be indications of persistent or recurrent symptoms of the Veteran's disorder, the issue must be remanded so that the Veteran can be provided a VA examination and a medical opinion can be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and/or the Veteran himself for information pertaining to any current treatment for an acquired psychiatric disorder, to include PTSD, at any VA facility and by any private treatment provider.    

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran's representative and/or that of the Veteran should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce psychiatric findings.

The examination should provide findings and a diagnosis as to the nature, current severity and extent of the Veteran's disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all psychiatric findings.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner is requested to identify the most appropriate diagnosis of any acquired psychiatric disorder that is found.  If no acquired psychiatric disorder is found, the medical rationale should be set out, and findings reconciled with any recorded diagnosis of an acquired psychiatric disorder.

If a psychiatric disorder is identified, the examiner is requested to render an opinion addressing whether is at least as likely as not (a probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, to include PTSD, is caused by an event, injury or illness during his active duty service.  A detailed rationale must accompany the opinion and explain the clinical basis on which the opinion was formed.

In the opinion, the examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, including the Veteran's June 2017 Board hearing testimony and that of his wife, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


